DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumaki et al. (WO 2020145166 A1, herein after referred to as Tsurumaki) in view of Gano (WO 2013127471 A1).
Regarding claim 1 Tsurumaki teaches an independently driving wheel module, comprising: a base frame (FIG. 1: upper and substantially horizontal portion of 11; abstract) including an upper end fixed to a coupling surface of a vehicle body (FIG. 4B: 50; abstract), and a rotation part coupled to the upper end of the base frame such that the rotation part is rotatable with respect to the upper end of the base frame (FIG. 1: 111; abstract); a connection link (FIG. 1: lower and substantially vertical portion of 11; abstract) including a first end integrally coupled to the rotation part (FIG. 1: upper sup-portion of the connection link portion of 11), and a second end having a shape extending downward from the first end of the connection link (FIG. 1: lower sub-portion of the connection link portion of 11); a driving wheel disposed at a side of the second end of the connection link and coupled to the second end of the connection link (FIG. 1: 20, coupled by 122). Tsurumaki does not teach a rotation plate including an upper surface and a lower surface extending obliquely in misaligned directions, the rotation plate being interposed between the base frame and the vehicle body so as to be rotatable with respect to the base frame or the vehicle body.
However Gano does teach a rotation plate including an upper surface and a lower surface extending obliquely in misaligned directions (FIG. 1: 35; page 5, lines 13-27), the rotation plate being interposed between the base frame and the vehicle body so as to be rotatable with respect to the base frame or the vehicle body (FIG. 1: depicted). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the rotation plate of Gano to more easily adjust the caster angle of Tsurumaki to achieve desired driving characteristics most easily (Gano, Abstract). 
Regarding claim 2 Tsurumaki as modified above teaches that the rotation plate is securely coupled to the base frame or the vehicle body such that the rotation plate is rotatable with respect to the base frame or the vehicle body (Gano, FIG. 1-7: 35 depicted fixed on 50).
Regarding claim 3 Tsurumaki as modified above teaches that the rotation plate further includes an elongated hole (Gano, FIG. 1: depicted passing through 35 in an up/down direction and elongated in that same direction) extending along a path in which the rotation plate is rotatable with respect to the base frame (Gano, FIG. 1: 35 rotates about an axis in the up/down direction), and wherein the rotation plate is coupled to the base frame or the vehicle body via the elongated hole (result of the combination).
Regarding claim 4 Tsurumaki as modified above does not explicitly teach that the base frame further includes a coupling groove that is depressed downward or inward in the base frame, and 15Docket No. 151195.0022 wherein the rotation plate is fixed by being locked and coupled to the coupling groove while being rotatably coupled to the base frame. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a coupling groove to fix the rotation plate as claimed in order to allow it to be driven by a motor (Gano, page 5 lines 13-27).
Regarding claim 5 Tsurumaki as modified above teaches that the upper surface of the rotation plate extends parallel to the coupling surface of the vehicle body and the lower surface of the rotation plate extends parallel to an upper surface of the base frame, and wherein the coupling surface of the vehicle body and the upper surface of the base frame are inclined obliquely to each other (Gano, FIG. 5-7: depicted).
Regarding claim 6 Tsurumaki as modified above teaches that a camber angle or a caster angle of the driving wheel varies when the rotation plate is rotated with respect to the base frame or the vehicle body (Gano, abstract).
Regarding claim 7 Tsurumaki as modified above teaches that the driving wheel comprises a knuckle (Tsurumaki, FIG. 3: 13) coupled to the second end of the connection link (Tsurumaki, FIG. 3: coupled by 122), and wherein the independently driving wheel module further comprises a driving device fixed to the knuckle and operable to rotate the hub on the knuckle (Tsurumaki, page 8, line 15-18). Tsurumaki as modified above does not explicitly teach a hub rotatably connected to the knuckle however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a hub as claimed in order to rotatably mount the wheel so as to facilitate driving. 
Regarding claim 8 Tsurumaki as modified above teaches that the driving wheel comprises a knuckle (Tsurumaki, FIG. 3: 13) coupled to the second end of the connection link (Tsurumaki, FIG. 3: coupled by 122), and wherein the knuckle is coupled to the second end of the connection link so as to allow relative movement of the knuckle in a vertical direction with respect to the connection link (Tsurumaki, FIG. 2A: structure allowing for movement as claimed depicted). Tsurumaki as modified above does not explicitly teach a hub rotatably connected to the knuckle however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a hub as claimed in order to rotatably mount the wheel so as to facilitate driving.
Regarding claim 9 Tsurumaki as modified above teaches 16Docket No. 151195.0022coupling links disposed to be vertically spaced apart from each other (Tsurumaki, FIG. 2A: 121 & 122), the coupling links including respective first ends rotatably coupled to the second end of the connection link, and respective second ends rotatably coupled to the knuckle (Tsurumaki, FIG. 2A: depicted).
Regarding claim 10 Tsurumaki as modified above teaches a suspension device including a first end coupled to the connection link and a second end connected to the driving wheel, the suspension device being configured to absorb vertical vibration of the driving wheel (Tsurumaki, FIG. 4A: 30).
Regarding claim 11 Tsurumaki as modified above teaches a steering device (Tsurumaki, FIG. 4A: 40, 60, & 61) including a first end securely coupled to the upper end of the base frame (Tsurumaki, FIG. 4A: portion near and including 40 is attached by way of 110), the steering device being configured to rotate the rotation part or the connection link on the first end of the steering device as a center of rotation (Tsurumaki, page 8 line 38-page 9 line 4).
Regarding claim 12 Tsurumaki teaches a method of mounting an independently driving wheel module (FIG. 1: depicted), the method comprising: interposing a rotation plate (FIG. 1: plate portion of 111) between a base frame (FIG. 3: 11) and a vehicle body (FIG. 3: 50) and fixing an upper end of the base frame to a coupling surface of the vehicle body (FIG. 3: depicted), such that the rotation plate is rotatable with respect to the base frame or the vehicle body (page 8 line 38-page 9 line 4); rotating the rotation plate with respect to the base frame or the vehicle body (page 8 line 38-page 9 line 4); and securely coupling the rotation plate to the base frame or the vehicle body (FIG. 3: with the screws depicted and to the base frame as described in the abstract), wherein the base frame includes a rotation part coupled to the upper end of the base frame such that the rotation part is rotatable with respect to the upper end of the base frame (FIG. 1: upper end of 11; page 8 line 38-page 9 line 4), and wherein the independently driving wheel module comprises: the rotation plate; 17Docket No. 151195.0022 the base frame; a connection link including a first end integrally coupled to the rotation part (FIG. 1: upper sup-portion of the connection link portion of 11), and a second end having a shape extending downward from the first end of the connection link (FIG. 1: lower and substantially vertical portion of 11; abstract); and a driving wheel (FIG. 1: 20) disposed at a side of the second end of the connection link and coupled to the second end of the connection link (FIG. 1: coupled by 121 & 122). Tsurumaki does not teach that the rotation plate includes an upper surface and a lower surface extending obliquely in misaligned directions. 
However Gano does teach a rotation plate including an upper surface and a lower surface extending obliquely in misaligned directions (FIG. 1: 35; page 5, lines 13-27), the rotation plate being interposed between the base frame and the vehicle body so as to be rotatable with respect to the base frame or the vehicle body (FIG. 1: depicted). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the rotation plate of Gano to more easily adjust the caster angle of Tsurumaki to achieve desired driving characteristics most easily (Gano, Abstract). 
Regarding claim 13 Tsurumaki as modified above teaches that after the interposing the rotation plate, primarily coupling the base frame to the vehicle body so as to prevent rotation of the base frame with respect to the vehicle body (FIG. 3: 60 prevents unwanted rotation about the axis of 111).
Regarding claim 14 Tsurumaki as modified above teaches that the rotating of the rotation plate, the rotation plate is rotated with respect to the base frame or the vehicle body so as to change a camber angle or a caster angle of the driving wheel (Gano, abstract).
Regarding claim 15 Tsurumaki as modified above does not explicitly teach that the securely coupling of the rotation plate comprises securely coupling the rotation plate to the base frame or the vehicle body by plastically deforming the rotation plate, however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have plastically deformed the rotation plate as part of a cold working process to achieve desired material hardness without which the rotation 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach independent wheel modules of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618